BEAUCHAMP, Judge.
Appellant was convicted for receiving and concealing a stolen diamond ring of the value of one thousand dollars, and assessed a penalty of two years in the penitentiary. The evidence is amply sufficient to sustain the conviction.
There are no bills of exception in the record and no brief has been filed by appellant to indicate the grounds upon which a reversal is sought.
We find in the transcript a motion for continuance but this cannot be considered because same is not brought forward by a bill of exception. See Reed v. State, 162 S. W. (2d) 109; Martin v. State, 162 S. W. (2d) 722; Moore v. State, 161 S. W. *285(2d) 83; Bowers v. State, 167 S. W. (2d) 203; Barrera v. State, 174 S. W. (2d) 735; Chavez v. State, 181 S. W. (2d) 85; Deming v. State, 183 S. W. (2d) 730; Mann v. State, 187 S. W. (2d) 665.
Finding no reversible error, the judgment of the trial court is affirmed.